Howe, J.
This is a petitory action to recover certain lots of ground in the city of Shreveport, which plaintiffs allege they acquired by purchase from B. F. Logan on tlie twenty-eighth December, 1*63.
The defense is that the plaintiffs’ title is a fraudulent simulation.
There was judgment for defendants, and plaintiffs have appealed.
It appears that, at the date of the act ot sale from Logan In December, 1863,, the plaintiff's were minors; that they were not living at *625Shreveport where their father, H. T. Stewart, resided.; that they had no property (except perhaps a very trifling sum due them eventually from the succession of their mother, which amount, if existing at all in 1863, was too insignificant to he taken into account); that H, T. Stewart had unsatisfied judgments hanging over him; that he purchased the property in the name of his minor children, the plaintiffs, with the purpose admitted to one witness, at least, of putting it in their names to conceal it from these judgments; that he, and not the minors, furnished the money to make the cash payment of two thousand dollars, and gave two notes in his children’s name for one thousand each, one of which has been paid by his administrator; that he remained in possession of the property up to the time of his death in 1864; that it was inventoried as an asset of his succession; and that it was sold at succession sale as his property and purchased by the defendants.
We thiuk the defendants had the right to plead simulation as against the title and claims of the plaintiffs. This point was expressly decided in the case of Frazer v. Pritchard, 6 An. 728, and inferential in the succession of Weigel, 18 An. 49.
The only question, then, is whether the defense of simulation here set up is established, and we concur with the judge a quo, who saw and heard the witnesses, that it is; that the interposition of plaintiffs as parties in the act of sale from Logan was fictitious; that the property was really that of II. T. Stewart at the time of his death; that it was inventoried as a part of his succession; and that it was sold under •a decree of a competent court at public sale, and purchased by the defendants.
Judgment affirmed
Rehearing refused.